Citation Nr: 1728322	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION


The Veteran served on active duty in the United States Army from September 1986 to September 1989, November 1990 to August 1991, and September 1991 to September 1992, and in the United States Air Force from October 1997 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of bilateral knee problems, to include sciatica, secondary to the Veteran's service-connected low back disability, has been raised by the record in August 2009, November 2009, and January 2010 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination to assess his low back disability in June 2008.  The examiner noted that the Veteran's gait was unremarkable.  He did not use any assistive device or wear a back brace.  No abnormal posture was noted.  Examination of the lumbosacral spine revealed slight tenderness on deep palpation to the left of the L5-S1 but no other tenderness was noted.  There was no paravertebral muscle spasm or other abnormality noted.  Range of motion of the lumbosacral spine was entirely normal with forward flexion to 90 degrees, backward extension to 35 degrees, and lateral flexion to 35 degrees on either side.  Lateral rotation was to 35 degrees on either side without any pain.  Repeat range of motion for the second time produced similar range of motion without any additional limitation of motion.  Straight leg raising test bilaterally was to 90 degrees and negative.  Deep tendon reflexes in the upper and lower extremities were about 1 to 2+ bilaterally and symmetrical plantar reflexes were symmetrical.

The VA examiner wrote in his diagnosis:  "Previous diagnosis of L4-5 disk extrusion eccentric to the right in August of 2006.  Veteran reports of having received physical therapy during that time.  Current range of motion of the lumbosacral spine is entirely normal without any associated pain or joint function limitation.  No lumbosacral radiculopathy symptoms noted.  He does not use any medications.  He mainly avoids doing any heavy exertional physical activities heavy lifting and also avoids jogging which are mainly reported as aggravating factors for the low back problem.  Functional loss due to pain is estimated as minimal to mild at this time, 25%"

Since this examination, the Veteran has asserted in an August 2009 statement in support of claim that his back condition is worse.

In a February 2010 VA examination, the examiner noted that the "Veteran has a mildly stooped posture due to his lower back condition."

The Board observes that the most recent VA examination for the Veteran's back condition was performed seven years ago.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board concludes a new VA examination is needed to describe the current severity of the Veteran's service-connected low back disability.



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the appropriate VA examination to assess the current nature and severity of his low back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

All symptoms should be recorded in detail.  All clinical findings should be recorded in detail to include range of motion testing for active motion, passive motion, weight-bearing, and nonweight-bearing to the extent possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss of the spine due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; and, to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All indicated studies, including x-rays should be performed.  The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.  The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected low back disability.

2.  Readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






